THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 294TH DISTRICT COURT OF VAN ZANDT COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of January, 2015, the cause upon appeal to revise or reverse your judgment between

              EDOM CORNER, LLC AND EARL A. BERRY, JR., Appellants

                       NO. 12-14-00131-CV; Trial Court No. 09-00138

                                     By per curiam opinion.

                IT'S THE BERRY'S, LLC D/B/A MARY ELLEN'S, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came on to be heard on the appellate record; and the same being
considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court that this agreed
interlocutory appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that the appeal be
dismissed; and that the decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 7thday of April, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk